Citation Nr: 1753438	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  08-32 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to increases in the (10 percent prior to March 17, 2009, and 60 percent from that date) ratings assigned for post-sphincterotomy hemorrhoids with decreased sphincter tone. 

[The issue of service connection for epididymitis is the subject of a separate appeal. A hearing addressing that issue is scheduled in December 2017].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1975 to March 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Washington, D.C. Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  An April 2009 rating decision increased the rating to 30 percent, effective March 17, 2009.  In April 2013, a hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is in the record.  In June 2013, the case was remanded for additional development.  An April 2014 rating decision further increased the rating for post-sphincterectomy hemorrhoids (with loss of sphincter tone) to 60 percent, also effective March 17, 2009.  In July 2017, the case was remanded again for additional development. 


FINDINGS OF FACT

1.  Prior to March 17, 2009, the Veteran's post-sphincterotomy hemorrhoid disability is not shown to have been manifested by persistent bleeding with secondary anemia or fissures or occasional involuntary bowel movements that necessitated the wearing of a pad. 

2.  From March 17, 2009, the Veteran's post-spincterotomy hemorrhoid disability is not shown to have been manifested by complete loss of sphincter control. 




CONCLUSION OF LAW

Ratings for post-sphincterotomy hemorrhoids with decreased sphincter tone in excess of 10 percent prior March 17, 2009, and in excess of 60 percent from that date are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§ 4.114, Diagnostic Codes (Code) 7336-7332 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C. §§ 5103 and 5103A (2012), relevant to VA's duty to notify and assist claimants, have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was provided VCAA-compliant notice in a letter from the RO dated in May 2007.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Veteran was afforded a hearing before the undersigned in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties: (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2013 Board hearing, the undersigned identified the issues and elicited information regarding outstanding pertinent evidence.  This matter was thereafter twice remanded for development for additional evidence.  Neither the representative nor the Veteran has suggested a deficiency in the conduct of the hearing.  The Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R.  
§ 3.103(c)(2).
The Veteran's identified pertinent treatment records have been secured.  Pursuant to the Board's July 2017 remand instructions, the AOJ secured VA treatment records from November 2015 to present. 

The AOJ arranged for VA examinations (to evaluate the nature and severity of the Veteran's hemorrhoids with decreased sphincter tone disability) in May 2007, March 2009, October 2013, December 2014, and July 2017.  The Board finds that the examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In an August 2017 statement, the Veteran expressed dissatisfaction with the conduct and sufficiency of the July 2017 VA examination.  The Board's review of the examination report found nothing to suggest the examination was less than adequate or not compliant with Remand directives.  The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  There has been substantial compliance with the July 2017 remand instructions.  VA's duty to assist is met.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  Consequently, the relevant period for consideration is from February 5, 2006 (a year prior to the February 5, 2007 claim on appeal) to the present.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including degree of disability) shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

At the outset, it is noteworthy that the RO has assigned a single 60 percent rating for hemorrhoids and loss of sphincter tone (control) under 38 C.F.R. § 4.114, Code 7332 (for disability of rectum/anus with impairment of sphincter control). Significantly, § 4.114 does not prohibit combination of ratings under Codes 7332 and 7336, and as symptoms listed under Codes 7332 and 7336 are distinct, assigning separate ratings under these two codes would not violate the prohibition against pyramiding in 38 C.F.R. § 4.14.  The AOJ has rated the Veteran's service-connected post-sphincterotomy hemorrhoids with decreased sphincter tone disability under 38 C.F.R. § 4.114, Codes 7336-7332 (for hemorrhoids, external or internal, and rectum and anus, impairment of sphincter control), which provides for:  A 20 percent rating for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Code 7336.  A 100 percent rating for complete loss of sphincter control.  38 C.F.R. § 4.114, Code 7332.

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Accordingly the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On May 2007 VA examination, the Veteran reported daily use of hemorrhoidal cream, flare ups of pain and swelling, and frequent soiling of underwear.  The examiner noted that VA treatment records showed ongoing treatment for hemorrhoids but did not show persistent hemorrhoidal bleeding with anemia or fissures or involuntary bowel movements necessitating the wearing of a pad. 
On examination, the anal orifice was shown to be rather large, and there was evidence of mild fecal leakage with no evidence of soiling of underwear at the time of the exam.  Digital rectal examination found marked decrease in the anal sphincter tone; there was no evidence of swelling thrombosis or bleeding.

On March 2009 VA examination, the Veteran reported intermittent painful swelling in the rectal area and bright red blood in the toilet.  He also reported a slight increase in fecal leakage that required him to wear two pairs of underwear.  On examination, no external hemorrhoids, no rectal bleeding and no fecal leakage were noted.  However, the Veteran did report that he cleaned himself immediately prior to the examination.  Decreased anal sphincter tone was also noted.  The examiner noted that fecal leakage was moderate and required wearing of pads. 

A May 2012 VA treatment record notes that the Veteran  had a colonoscopy 5 years prior to the appointment with no pathology to explain fecal incontinence which dated back to around 2000.  He declined a rectal exam but reported that if his stools were solid, he did not have trouble holding them and had been able to manage this by dietary modifications.  The provider directed that the Veteran reduce the fat and cheese in his diet and provided fiber supplementation to help increase stool bulk. 

At the April 2013 Board hearing, the Veteran testified that he wore two sets of underwear daily, and that his incontinence worsened after radiation treatment in 2008.  He also reported that he wore pads to bed and sometimes soiled himself and bedsheets. 

An April 2013 VA treatment record notes that the Veteran reported that he had not been having much fecal incontinence.  He reported that he had stopped eating certain foods and that his stools were more solid.  He took narcotics after his gout hospitalization and became constipated, which aggravated his hemorrhoids. 

On October 2013 VA examination, the Veteran reported that his fecal incontinence worsened after gall bladder removal in 2012.  He reported that he wore pads and two pairs of underpants daily and that his stool was so soft he had no feeling that he was about to have a bowel movement.  He reported leakage of stool throughout the day, loose stool in the bed, painful hemorrhoids, and that he used Tucks pads and rectal ointment.  He also reported that he was a cab driver, and was unable to work three days a week when stools were very loose.  He reported bowel-rectal cleaning three times per day.  On examination, the examiner noted large or thrombotic irreducible internal hemorrhoids, impairment of sphincter control with leakage necessitating wearing of pads, extensive leakage, and fairly frequent involuntary bowel movements.  He also noted that there was loss of fecal control and fecal tone. 

On December 2014 VA examination, the Veteran reported that he was on a high fiber diet and took Anusol suppositories and Witch Hazel as needed.  He reported full bowel movements without awareness and that he wore three pads per day due to fecal incontinence.  He reported that he was unable to work because of his fecal incontinence.  On examination, the examiner noted mild or moderate internal or external hemorrhoids, impairment of rectal sphincter control with leakage that necessitated the wearing of pads, extensive leakage, and fairly frequent involuntary bowel movements.  The examiner noted there were no external hemorrhoids, and there was sphincter control.  The examiner also noted that the Veteran is unable to work because of the stress due to his fear of fecal incontinence and odor caused by leakage. 

A November 2015 treatment record notes that the Veteran reported not taking Questran and that he still wore pads.  He reported that if he ate greasy food, he stooled himself.  He reported that if his stools were very soft, he did not feel like he could hold them in with his sphincter tone.  The examiner directed the Veteran to stay away from greasy foods since they may be a large cause of his incontinence, and if he did eat greasy foods, he needed to take Imodium and Metamucil. 

A January 2016 VA treatment record notes that the Veteran reported leakage from his rectum and streaks on his underwear with occasional solid stool and that he wore pads daily.  He reported that Metamucil helped well with the fecal incontinence symptoms.  A Flex sigmoidoscopy showed rectal changes consistent with mild radiation proctitis and small internal non-bleeding hemorrhoids.  The examiner noted normal sphincter tone. 

A November 2016 VA treatment record notes that the Veteran reported streaks
of brown stool several times a day on his undergarments that occurred more with
certain foods such as hamburgers.  He reported that he took Dulcolax and other stimulant laxatives for episodes of constipation which exacerbated his incontinence.
He also reported that he had a recurrent urinary infection, and every time he had
the urge to void, he had fecal leakage without sensation of the passage of stool.  He reported that he was unable to work as a cab driver due to fecal incontinence. 

A July 2017 VA treatment record notes that the Veteran underwent a rectal examination.  He reported daily fecal incontinence and incontinence with urination.  The examiner noted that the Veteran leaked stool in his diaper, had low squeeze pressure, and low resting tone.  On digital examination it was noted that his sphincter was not wide open. 

A July 2017 VA dermatology consultation record notes that the Veteran had a recurrent rash on his thighs, scrotum, and buttocks.  He reported fecal and urine incontinence on occasion and wore a diaper.  He reported that if he was unable to change and clean himself quickly, because of his work as a limo driver, a rash would appear.  He was directed to take psyllium to make stools more formed and Witch Hazel. 

On July 2017 VA rectal and anus examination, the Veteran reported fecal incontinence, increased gas, and a rash.  The examiner noted a history of internal or external hemorrhoids, anal/perianal fistula, impairment of sphincter control, and hemorrhoids with anal fissure, status post lateral.  On examination, the examiner noted that leakage necessitated the wearing of a pad, and that the Veteran had occasional involuntary bowel movements with impairment of rectal sphincter control.  The examiner also noted small or moderate external hemorrhoids.  The Veteran reported that he had lost 2-4 weeks work time in the last 12 months and that he had to stop during the work day and clean himself up after having fecal incontinence.  Additionally, the examiner provided a new diagnosis of fecal incontinence. 

Analysis

The Veteran's hemorrhoids with decreased sphincter tone disability has been assigned a 10 percent rating prior to March 17, 2009.  The evidence of record does not show any period prior to that date when symptoms of the disability met (or approximated) the criteria for a rating in excess of 10 percent.  To warrant a 20 percent rating, (Code 7336) the evidence would have to show hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  To warrant a 30 percent rating (Code 7332) the evidence would have to show occasional involuntary bowel movements that necessitate wearing of a pad.  Such findings were not shown prior to March 17, 2009.  On May 2007 VA examination the Veteran reported daily use of hemorrhoidal treatment, flare ups of pain and swelling, and frequent soiling of his underwear.  As the criteria for the 10 percent rating assigned prior to March 17, 2009 encompass the greatest degree of severity of hemorrhoids with decreased sphincter tone disability shown at any time during that period, the Board finds that a rating in excess of 10 percent prior to March 17, 2009 is not warranted. 

From March 17, 2009, the hemorrhoids with decreased sphincter tone disability has been rated 60 percent.  The evidence does not show that symptoms of the disability were of (or approximated) such nature as to warrant a rating in excess of 60 percent.  The next higher (100 percent) rating is warranted when there is a complete loss of 
sphincter control.  Such pathology was not found at any time.  On October 2013 and December 2014 VA examinations the examiners noted impairment of sphincter control with leakage necessitating wearing of pads, extensive leakage, and fairly frequent involuntary bowel movements.  A January 2016 VA treatment record notes that the Veteran reported leakage from his rectum and streaks on his underwear with occasional solid stool and that he wore pads daily.  He reported that Metamucil helped well with the fecal incontinence symptoms.  A November 2016 VA treatment record notes that the Veteran reported streaks of brown stool several times a day on his undergarments that occurred more with certain foods such as hamburgers.  He took Dulcolax and other stimulant laxatives for episodes of constipation which exacerbated his incontinence.  On July 2017 VA examination, the examiner noted that leakage necessitated the wearing of a pad, and that the Veteran had occasional involuntary bowel movements with impairment of rectal sphincter control, but complete loss of sphincter control was not found.  As the 60 percent rating assigned from March 17, 2009 encompass the greatest degree of severity of hemorrhoids with decreased sphincter tone disability shown at any time from that date, the Board finds that a rating in excess of 60 percent for the period from March 17, 2009 is not warranted. 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board must consider whether the matter warrants referral to the Director of VA's Compensation and Pension Service for consideration of such a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  If the schedular criteria reasonably describe the Veteran's disability level and symptomatology, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Veteran's symptoms and functional impairment shown are wholly encompassed by the schedular criteria (which provide for higher ratings for greater degrees of impairment, the requirements for which are not met).  He does not experience any symptomatology not encompassed by the schedular criteria.  Accordingly, the Board finds that the assigned schedular ratings are adequate and that referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not necessary. 

A February 2015 rating decision granted the Veteran a TDIU rating effective April 7, 2014, and he did not disagree with the effective date assigned.  The matter of entitlement to a TDIU rating is moot.


ORDER

Ratings for the hemorrhoids with decreased sphincter tone disability in excess of 10 percent prior to March 17, 2009, and in excess of 60 percent from that date, are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


